UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6379



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRANCE LAMONT MOORE,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-98-13; CA-04-15-4-H)


Submitted:   July 9, 2004                 Decided:   August 11, 2004


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance Lamont Moore, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terrance    Lamont   Moore   seeks   to   appeal   the   district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as

successive.   We may not review this order unless Moore establishes

entitlement to a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) (2000).    See Reid v. Angelone, 369 F.3d 363, 374 n.7 (4th

Cir. 2004).   This court may grant a certificate of appealability

only if the appellant makes a substantial showing of the denial of

a constitutional right.    28 U.S.C. § 2253(c)(2) (2000).          Where, as

here, a district court dismisses a § 2255 motion on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”    Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).             We

have independently reviewed the record and conclude that Moore has

not made the requisite showing.        See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).

          We construe Moore’s notice of appeal and informal brief

on appeal as an application to file a second or successive § 2255

motion.   See United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003).   In order to obtain authorization to file a second or


                                 - 2 -
successive § 2255 motion, a movant must assert claims based on

either:    (1)   a   new   rule   of   constitutional   law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence that would be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the

offense.   28 U.S.C. § 2244(b) (2000).          Moore’s claims do not

satisfy either of these conditions.          Therefore, we decline to

authorize Moore to file a successive § 2255 motion.        Accordingly,

we deny a certificate of appealability and dismiss the appeal.         We

deny Moore’s motion to remand for an evidentiary hearing.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                DISMISSED




                                  - 3 -